DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 2-4, Claims 1-4, 7—9, 11-14 and17-20 in the reply filed on 11/25/2020 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/21/2019 and 01/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Objections
Claim 18 is objected to because of the following informalities:  The claim recites “The relay according to any one of claim 2“ when it should state “The relay according to claim 2”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  The claim recites “The relay according to any one of claim 3“ when it should state “The relay according to claim 3”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The claim recites “The relay according to any one of claim 4“ when it should state “The relay according to claim 4”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi [US 8,269,858].
Claim 1, Choi discloses a relay [figure 1]comprising: a first fixed contact [13 left]; a second fixed contact [13 right]; a movable touch piece [110] including: a first movable contact [111 left] that is disposed facing the first fixed contact [13 left; figure 1], and a second movable contact [111 right] that is disposed facing the second fixed contact [13 right], the movable touch piece [110] being disposed so as to be movable in a direction in which the first movable contact and the second movable contact come into contact with the first fixed contact and the second fixed contact [figure 2] and in a direction in which the first movable contact and the second movable contact separate from the first fixed contact and the second fixed contact [figure 1]; a holder [122/123/130] configured to hold the movable touch piece [110]; a drive shaft [121] connected to the holder [122/123/130]; and a drive device [14] configured to move the drive shaft in a movement direction of the movable touch piece [figures 1 and 2], wherein the holder [122/123/130] includes a pressing surface [the bottom of hook portion 131 of holder 130 that comes into contact with 110] integrally formed in the holder [formed as one piece, 130 is insert molded into 120; col. 4 lines 45-56; figures 1 and 4], and wherein the pressing surface [the bottom of hook portion 131] has a flat shape along a surface of the movable touch piece and comes into surface contact with the movable touch piece to press the movable touch piece[figures 1 and 4, the bottom of hooks 131 are flat and press onto 110]. 
Claim 2, Choi discloses the relay according to claim 1, wherein the pressing surface is formed by bending a part of the holder [the hooks 131 bend away from connecting portion 132].  The Examiner notes that the limitation of “formed by bending” 
Claim 3, Choi discloses the relay according to claim 1, wherein the holder [122/123/130] further includes: a base [122] that is disposed facing the movable touch piece [110; figures 1-4], and a side surface [123/130] extending from the base toward the movable touch piece, and wherein the holder [122/123/130] has a shape bent between the pressing surface and the side surface [bend between 132 and 131; figure 3]. 
Claim 4, Choi discloses the relay according to claim 3, wherein the side surface [123/130] is disposed facing a side edge of the movable touch piece [110], the side edge extending in a longitudinal direction of the movable touch piece [figures 3 and 4], and wherein the pressing surface [the bottom of hook portion 131] extends in a lateral direction of the movable touch piece from the side surface [figures 3 and 4]. 
Claim 7, Choi discloses the relay according to claim 3, wherein the pressing surface [the bottom of hook portion 131] is formed by bending a part of the side surface [132]. The Examiner notes that the limitation of “formed by bending” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in 
Claim 8, Choi discloses the relay according to claim 1, wherein the holder [122/123/130] further includes: a base [122] that is disposed facing the movable touch piece [110; figure 1-4], a first side surface [one of 123/130] extending from the base toward the movable touch piece [figures 3-4], a second side surface [the other one of 123/130] spaced from the first side surface and extending from the base toward the movable touch piece [figures 3-4], and wherein the pressing surface [the bottom of hook portion 131] includes: a first pressing surface extending along the surface of the movable touch piece from the first side surface, and a second pressing surface extending along the surface of the movable touch piece from the second side surface [figures 3-4, there are two pressing surfaces, one on each side of 110].  
Claim 9, Choi discloses the relay according to claim 8, wherein the first side surface is disposed facing one side edge of the movable touch piece extending in the longitudinal direction of the movable touch piece [figures 3 and 4], wherein the second side surface is disposed facing the other side edge of the movable touch piece extending in the longitudinal direction of the movable touch piece [figures 3 and 4], wherein the first pressing surface extends in the lateral direction of the movable touch piece from the first side surface, and wherein the second pressing surface extends in the lateral direction of the movable touch piece from the second side surface [figures 3 and 4]. 

Claim 14, Choi discloses the relay according to claim 4, wherein the pressing surface is formed by bending a part of the side surface [the hooks 131 bend away from connecting portion 132].  The Examiner notes that the limitation of “formed by bending” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Claim 17, Choi discloses the relay according to claim 2, wherein the holder [122/123/130] further includes: a base [122] that is disposed facing the movable touch piece [110; figure 1-4], a first side surface [one of 123/130] extending from the base toward the movable touch piece [figures 3-4], a second side surface [the other one of 123/130] spaced from the first side surface and extending from the base toward the movable touch piece [figures 3-4], and wherein the pressing surface [the bottom of hook portion 131] includes: a first pressing surface extending along the surface of the movable touch piece from the first side surface, and a second pressing surface extending along .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi [US 8,269,858] in view of Hirabayashi et al. [US 2006/0109070].
Claim 11, Choi discloses the relay according to any one of claim 1, with the exception of a recessed groove is provided on the surface of the movable touch piece, and wherein the holder includes a protrusion protruding from the pressing surface toward an inside of the recessed groove. 
Hirabayashi et al. teaches a relay with a pair of fixed contacts [12] and opposing movable touch piece [13] with movable contacts, wherein a recessed groove [13b] is provided on the surface of the movable touch piece [13; figures 2a and 2b], and wherein a holder [16] includes a protrusion [16c] protruding from a pressing surface[top of 6 in contact with 13; figures 3a and 3b] toward an inside of the recessed groove [13b; figures 4a and 4b] in order to prevent rotation of the moveable contact piece [paragraphs 0017, 0078, 0081 and 0083].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the relay of Choi with a recess and protrusion interlock between the holder and the movable touch piece as taught by Hirabayashi et al. in order to prevent relative rotation between the two [Hirabayashi et al. paragraphs 0017, 0078, 0081 and 0083].
Claim 12, Choi as modified discloses the relay according to claim 11, wherein Hirabayashi et al. teaches that a tip of the protrusion [16c] is disposed away from a bottom of the recessed groove [16c, figure 4a]. 
Claim 18, Choi discloses the relay according to any one of claim 2, with the exception of a recessed groove is provided on the surface of the movable touch piece, 
Hirabayashi et al. teaches a relay with a pair of fixed contacts [12] and opposing movable touch piece [13] with movable contacts, wherein a recessed groove [13b] is provided on the surface of the movable touch piece [13; figures 2a and 2b], and wherein a holder [16] includes a protrusion [16c] protruding from a pressing surface[top of 6 in contact with 13; figures 3a and 3b] toward an inside of the recessed groove [13b; figures 4a and 4b] in order to prevent rotation of the moveable contact piece [paragraphs 0017, 0078, 0081 and 0083].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the relay of Choi with a recess and protrusion interlock between the holder and the movable touch piece as taught by Hirabayashi et al. in order to prevent relative rotation between the two [Hirabayashi et al. paragraphs 0017, 0078, 0081 and 0083].
Claim 19, Choi discloses the relay according to any one of claim 3, with the exception of a recessed groove is provided on the surface of the movable touch piece, and wherein the holder includes a protrusion protruding from the pressing surface toward an inside of the recessed groove. 
Hirabayashi et al. teaches a relay with a pair of fixed contacts [12] and opposing movable touch piece [13] with movable contacts, wherein a recessed groove [13b] is provided on the surface of the movable touch piece [13; figures 2a and 2b], and wherein a holder [16] includes a protrusion [16c] protruding from a pressing surface[top of 6 in contact with 13; figures 3a and 3b] toward an inside of the recessed groove [13b; figures 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the relay of Choi with a recess and protrusion interlock between the holder and the movable touch piece as taught by Hirabayashi et al. in order to prevent relative rotation between the two [Hirabayashi et al. paragraphs 0017, 0078, 0081 and 0083].
Claim 20, Choi discloses the relay according to any one of claim 4, with the exception of a recessed groove is provided on the surface of the movable touch piece, and wherein the holder includes a protrusion protruding from the pressing surface toward an inside of the recessed groove. 
Hirabayashi et al. teaches a relay with a pair of fixed contacts [12] and opposing movable touch piece [13] with movable contacts, wherein a recessed groove [13b] is provided on the surface of the movable touch piece [13; figures 2a and 2b], and wherein a holder [16] includes a protrusion [16c] protruding from a pressing surface[top of 6 in contact with 13; figures 3a and 3b] toward an inside of the recessed groove [13b; figures 4a and 4b] in order to prevent rotation of the moveable contact piece [paragraphs 0017, 0078, 0081 and 0083].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the relay of Choi with a recess and protrusion interlock between the holder and the movable touch piece as taught by Hirabayashi et al. in order to prevent relative rotation between the two [Hirabayashi et al. paragraphs 0017, 0078, 0081 and 0083].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD ROJAS/Primary Examiner, Art Unit 2837